932 F.2d 969
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pasquale PAOLELLA, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-2314.
United States Court of Appeals, Sixth Circuit.
May 10, 1991.

E.D.Mich., No. 89-72263;  Rosen, J.
E.D.Mich.
AFFIRMED.
Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Pasquale Paolella appeals the district court's judgment affirming the Secretary's denial of social security disability benefits.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In addition, counsel for all parties have waived oral argument in this case.


2
Paolella filed an application for social security disability benefits with the Secretary, alleging that he suffered from arthritis, a bad back, and prostate problems.  The Administrative Law Judge (ALJ) determined that Paolella was not disabled because he retained the residual functional capacity to perform his past relevant work.  The Appeals Council affirmed the ALJ's determination.


3
Paolella then filed a complaint seeking review of the Secretary's decision.  The magistrate determined that substantial evidence existed to support the Secretary's decision and recommended granting summary judgment for the defendant.  Over Paolella's objections, the district court adopted the magistrate's recommendation and dismissed the case.


4
Paolella has filed a timely appeal, claiming that the Secretary's decision is not supported by substantial evidence and that the ALJ improperly disregarded the testimony of Paolella's treating physician.


5
Upon review, we determine that the ALJ considered and accounted for the testimony of the treating physician and that substantial evidence exists to support the Secretary's decision.    See Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


6
Accordingly, we affirm the district court's judgment for the reasons set forth in the magistrate's report and recommendation filed on January 24, 1990, as adopted by the district court in its order filed on October 26, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.